Exhibit 10.2 COLLATERAL AGREEMENT made by M/I HOMES, INC., and certain of its Subsidiaries in favor of PNC BANK, NATIONAL ASSOCIATION, as Collateral Agent Dated as of January 15, 2009 TABLE OF CONTENTS Page Section 1. DEFINED TERMS 2 1.1 Definitions 2 1.2 Other Definitional Provisions 4 Section 2. GRANT OF SECURITY INTEREST 4 Section 3. REPRESENTATIONS AND WARRANTIES 5 3.1 Title; No Other Liens 5 3.2 Perfected First Priority Liens 6 3.3 Jurisdiction of Organization:Chief Executive Office 6 3.4 Farm Products 6 3.5 Investment Property 6 3.6 Intellectual Property 6 Section 4. COVENANTS 6 4.1 Maintenance of Insurance 7 4.2 Payment of Obligations 7 4.3 Maintenance of Perfected Security Interest; Further Documentation 7 4.4 Changes in Name, etc 7 4.5 Notices 7 4.6 Receivables 8 4.7 Intellectual Property 8 Section 5. INVESTING AMOUNTS IN THE CASH ACCOUNTS 8 5.1 Investments 8 5.2 Liability 9 Section 6. REMEDIAL PROVISIONS 9 6.1 Certain Matters Relating to Receivables 9 6.2 Communications with Obligors; Grantors Remain Liable 9 6.3 Proceeds to be Turned Over To Collateral Agent 10 6.4 Application of Proceeds 10 6.5 Code and Other Remedies 10 6.6 Subordination 11 6.7 Deficiency 11 Section 7. COLLATERAL AGENT 11 7.1 Collateral Agent’s Appointment as Attorney-in-Fact. etc 11 -i- TABLE OF CONTENTS (continued) Page 7.2 Duty of Collateral Agent 13 7.3 Execution of Financing Statements 13 7.4 Authority of Collateral Agent 13 Section 8. MISCELLANEOUS 13 8.1 Amendments in Writing 14 8.2 Notices 14 8.3 No Waiver by Course of Conduct; Cumulative Remedies 14 8.4 Payment of Expenses and Taxes 14 8.5 Successors and Assigns 14 8.6 Counterparts 14 8.7 Severability 14 8.8 Section Headings 15 8.9 Integration 15 8.10 Governing Law 15 8.11 Submission to Jurisdiction 15 8.12 Acknowledgements 15 8.13 Additional Grantors 15 8.14 Releases 15 8.15 WAIVER OF JURY TRIAL 16 -ii- COLLATERAL AGREEMENT COLLATERAL AGREEMENT, dated as of January 15, 2009, made by each of the signatories hereto (together with any other entity that may become a party hereto as provided herein, the “Grantors”), in favor of PNC Bank, National Association, as collateral agent (in such capacity, the “Collateral Agent”), for JPMorgan Chase Bank, N.A., as Agent (the “Agent”), and the lenders (the “Lenders”) from time to time parties to the Second Amended and Restated Credit Agreement dated as of October 6, 2006 (as amended by a First Amendment to Second Amended and Restated Credit Agreement dated as of August 28, 2007, a Second Amendment to Second Amended and Restated Credit Agreement dated as of March 27, 2008, a Third Amendment (as defined below) and as further amended, supplemented or otherwise modified from time to time, the “Credit Agreement”), among M/I Homes, Inc., an Ohio corporation (“Borrower”), the Lenders and JPMorgan Chase Bank, N.A. as Agent (“Agent”). W I T N E S S E T H: WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to make extensions of credit to Borrower upon the terms and subject to the conditions set forth therein; WHEREAS, Borrower is a member of an affiliated group of companies that includes each other Grantor, WHEREAS, the proceeds of the extensions of credit under the Credit Agreement will be used in part to enable Borrower to make valuable transfers to one or more of the other Grantors in connection with the operation of their respective businesses; WHEREAS, Borrower and the other Grantors are engaged in related businesses, and each Grantor will derive substantial direct and indirect benefit from the making of the extensions of credit under the Credit Agreement; WHEREAS, pursuant to the Third Amendment to Second Amended and Restated Credit Agreement dated as of January 15, 2009 (the “Third Amendment”), to and under the Credit Agreement, Borrower and the other Grantors have agreed to enter into this Agreement in order to grant a valid, binding, enforceable and perfected security interest in, and Lien on, certain of its assets, for the ratable benefit of the Secured Parties; and WHEREAS, pursuant to Section 10(c) of the Third Amendment, it is required that the Grantors shall, have executed and delivered this Agreement to Collateral Agent for the ratable benefit of the Secured Parties; NOW, THEREFORE, in consideration of the premises and to induce Agent and the Lenders to enter into the Third Amendment and to induce the Lenders to make their respective extensions of credit to Borrower under the Credit Agreement, each Grantor hereby agrees with Collateral Agent, for the ratable benefit of the Secured Parties, as follows: SECTION
